Exhibit 10.1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

FIRST AMENDMENT TO INVESTMENT AGREEMENT

THIS FIRST AMENDMENT TO INVESTMENT AGREEMENT (this “Amendment”), effective as of
December 31, 2008, is by and among BANKS.COM, INC. (formerly known as
“InterSearch Group, Inc.”), a Florida corporation (“Company”), and CAPITAL SOUTH
PARTNERS FUND I LIMITED PARTNERSHIP, a North Carolina limited partnership
(“CapitalSouth I”), CAPITAL SOUTH PARTNERS FUND II LIMITED PARTNERSHIP, a North
Carolina limited partnership (“CapitalSouth II”), and HARBERT MEZZANINE PARTNERS
II SBIC, L.P., a Delaware limited partnership (“Harbert” and, together with
CapitalSouth I and CapitalSouth II, collectively, the “Investors”), and is
consented to by the undersigned guarantors under the Investment Agreement (as
defined below).

WITNESSETH:

WHEREAS, the Company and the Investors are parties to that certain Investment
Agreement dated as of July 21, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Investment Agreement”); and

WHEREAS, the Company and the Investors desire to amend the Investment Agreement,
all as more particularly set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Investment
Agreement.

Section 2. Amendments to and Waivers under Investment Agreement and Investment
Documents.

a) New Defined Term. The following defined term is hereby added to Section 1.1
of the Investment Agreement in proper alphabetical order:

(i) “First Amendment” means the First Amendment to Investment Agreement, dated
as of December 31, 2008, between Company and the Investors.

b) Amended Defined Terms. The following defined terms set forth in Section 1.1
of the Investment Agreement are hereby deleted in their entirety and are
redefined to read as follows:

 

  (i)

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local, foreign and other income taxes,

 

1



--------------------------------------------------------------------------------

 

and (C) depreciation and amortization of intangible assets, (D) extraordinary
losses and charges, (E) the amount of any non-cash write-down of goodwill1,
(F) cash expenses paid in connection with Contingent Purchase Price Obligations
in an aggregate amount not to exceed $2,000,000 and (G) non-cash expenses
relating to any equity-based compensation, all to the extent taken into account
in the calculation of Consolidated Net Income for such Reference Period and all
calculated in accordance with GAAP, minus (iii) the sum of (A) extraordinary
gains or income and (B) noncash credits increasing income for such period, all
to the extent taken into account in the calculation of Consolidated Net Income
for such period.”

 

  (ii) “Maturity Date” means June 30, 2010.

c) Mandatory Prepayments. The word “and” after the semi-colon at the end of
paragraph (iii) of Section 2.4 of the Investment Agreement is hereby deleted,
the period at the end of paragraph (iv) of such section is hereby replaced with
a semi-colon, followed by the word “and”, and the following is hereby added as
new paragraph (v) of Section 2.4 of the Investment Agreement:

(v) Promptly upon (and in any event not later than three Business Days after)
receipt thereof by any Credit Party, the Company will redeem the Notes in a
principal amount equal to 100% of the aggregate cash proceeds from any federal
or state income or other tax refund (but only to the extent such refunds exceed
an amount equal to $5,000 in the aggregate).

d) Sale of Domain Name. The following affirmative covenant is hereby added as a
new Section 6.16 of the Investment Agreement:

6.16 Sale of Domain Name. On or before March 31, 2009, the Company shall
exercise its commercially reasonable best efforts to effect an Asset Disposition
of its [*] domain name in exchange for aggregate Net Cash Proceeds of not less
than [*] (it being understood that 100% of such Net Cash Proceeds shall be used
to redeem the Notes as provided in Section 2.4(b)(i) of the Investment
Agreement).

e) Access to Records. Section 6.7 of the Investment Agreement is hereby amended
by adding the following immediately preceding the period at the end thereof:

, and (iii) instruct the Company’s certified public accountants to promptly
provide all information requested by the Investors, with respect to all federal
and state income tax refunds owing to the Company or any of its Subsidiaries and
(iv) instruct the Company’s investment bank or advisor referred to in
Section 3(g) of the First Amendment to provide the Investors with all
information requested by the Investors regarding the Company’s strategic and
capital-raising efforts pursuant to the agreement referenced in Section 3(g) of
the First Amendment, provided that any information obtained by the Investors
pursuant to this Section 6.7 shall be deemed confidential information and shall
be kept confidential by Investors pursuant to the confidentiality provisions of
the Investment Agreement.

 

1 This new clause (E) replaces the old clause (E), which referred to original
deal closing costs.

 

2



--------------------------------------------------------------------------------

f) Collateral Security Disclosure. As an additional affirmative covenant under
the Investment Agreement (such that a breach thereof shall constitute an Event
of Default thereunder), the Company shall, on or before January 16, 2009,
(i) deliver to the Investors amended and restated Annexes C, D, E and G to the
Security Agreement and Annex A to the Pledge Agreement, in each case in form and
substance reasonably satisfactory to the Investors, and (ii) deliver to the
Investors, in such number of copies as the Investors shall have requested,
Assignments and Grants of Security Interests for the federally registered
Intellectual Property referred to in Annexes C, D and E of the Security
Agreement (to the extent not heretofore delivered) in substantially the form of
Exhibits B and C (as applicable) to the Security Agreement, in each case duly
completed and executed by the Company.

g) Additional Capital. As an additional affirmative covenant under the
Investment Agreement (such that a breach thereof shall constitute an Event of
Default thereunder), the Company shall exercise its commercially reasonable best
efforts to raise an additional $200,000 of capital (on terms satisfactory to the
Investors) on or before March 31, 2009.

h) Waivers. The Investors hereby waive any Default or Event of Default arising
under (i) Section 4.10(a) of the Security Agreement by virtue of the failure of
the Company to notify the Investors of certain trademarks registered by the
Company since the original consummation of the transactions contemplated by the
Investment Agreement, (ii) Sections 4.10(e) and 4.10(b)(iv) of the Security
Agreement by virtue of the Company’s failure to notify the Investors of certain
claims of InterSearch WorldWide, Ltd. (with respect to certain uses of the
“InterSearch” tradename), and under Section 3.8 of the Security Agreement by
virtue of the Company’s failure to have the valid right and registration to use
such trademark, and (iii) Section 4.10(f) by virtue of the Company’s abandonment
of certain trademark applications. The foregoing waivers are limited as
expressly set forth above and shall not be deemed to apply to any other
violations of the terms of the Investment Documents or any subsequent violations
of the foregoing sections of the Security Agreement. The Investors also hereby
waive any Default or Event of Default arising under Section 6.8 and 6.9 of the
Investment Agreement by virtue of the Company’s acquisition of assets associated
with its MyStockFund Securities business (such default being referred to herein
as the “MyStockFund Default”), such waiver, however, being subject to the
condition subsequent that the Company shall satisfy its obligations under
Section 2(f) of this First Amendment.

Section 3. Conditions. The effectiveness of this Amendment is subject to the
following conditions precedent:

 

  a) the execution and delivery of this Amendment by the Company and the
Investors;

 

  b) all representations and warranties set forth in Section 4 below being true,
correct and complete;

 

  c) no Default or Event of Default (other than the MyStockFund Default) has
occurred and is continuing after giving effect to this Amendment;

 

3



--------------------------------------------------------------------------------

  d) The Investors shall have received a certificate executed by the [CEO/CFO]
of the Company, with respect to the matters set forth in paragraphs (b) and
(c) above;

 

  e) The Board of Directors of the Company shall have approved the execution,
delivery and performance of this Amendment by the Company, and the Investors
shall have received a certificate of the Secretary of the Company certifying as
to such approval and the incumbency of the officers executing this Amendment and
any other documents contemplated hereby;

 

  f) The Company and Daniel M. O’Donnell shall have entered into documentation
on those terms and conditions described in Section 7 or other terms and
conditions that are acceptable to the Investors, evidencing O’Donnell’s
investment of $300,000 in the Company’s Series C Preferred Stock, par value
$.001 per share (the “Series C Preferred”); and

 

  g) The Company shall have paid in full all invoices theretofore issued to the
Company by counsel to the Investors.

Section 4. Representations and Warranties. The Company hereby represents and
warrants to the Investors as follows:

 

  a) each Credit Party is a corporation duly incorporated, validly existing and
in good standing under the laws of the jurisdiction of its organization;

 

  b) each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment;

 

  c) the execution, delivery and performance by each Credit Party of this
Amendment have been duly authorized by all necessary action;

 

  d) this Amendment constitutes the legal, valid and binding obligation of each
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles relating to enforceability; and

 

  e) A complete list of all of the Subsidiaries of the Company as of the date
hereof is set forth on Schedule 1 attached hereto.

Section 5. Confirmation of Guaranty. Each undersigned Guarantor, as guarantor of
the Obligations of Company under the Investment Agreement, hereby consents to
the foregoing amendment to the Investment Agreement, waives any defense to its
guaranty liability occasioned by such amendment and confirms that the Guaranty
remains unchanged and in full force and effect. The foregoing consent, waiver
and acknowledgment of such Guarantors are made as of the date of this amendment.

Section 6. No Other Amendment. Except as expressly set forth herein, nothing
contained herein shall be deemed to constitute an amendment of or to any term or
condition

 

4



--------------------------------------------------------------------------------

contained in the Investment Agreement or any of the other Investment Documents
or constitute a course of conduct or dealing among the parties. The Investors
reserve all rights, privileges and remedies under the Investment Documents.
Except as amended hereby, the Investment Agreement and other Investment
Documents remain unmodified and in full force and effect. All references in the
Investment Documents to the Investment Agreement shall be deemed to be
references to the Investment Agreement as amended hereby.

Section 7. Approval of Investment in Series C Preferred. Each Investor
acknowledges and agrees (for purposes of that certain waiver agreement among the
Company and the Investors dated November 21, 2008) to the terms and conditions
of Daniel M. O’Donnell’s and certain of his affiliates’ $300,000 investment in
the Company’s Series C Preferred, so long as such terms and conditions are not
materially different from those set forth in Schedule II (except as may be
required by the rules and regulations of the NYSE Alternext U.S., f/k/a the
American Stock Exchange).

Section 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment in any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.
Any facsimiled or photocopied signature hereto shall be deemed an original
signature, which hereby may be relied upon by any Person and shall be binding
upon the respective signor.

Section 9. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Company and the Investors and their respective
successors and assigns.

Section 10. Further Assurance. The Company hereby agrees from time to time, as
and when requested by the Investors, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as Investor may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment, the Investment Agreement and the Investment
Documents.

Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
FLORIDA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

Section 12. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

COMPANY: BANKS.COM, INC., a Florida corporation By:  

/s/ Daniel M. O’Donnell

Name:   Daniel M. O’Donnell Title:   President INVESTORS:  

CAPITALSOUTH PARTNERS FUND I

LIMITED PARTNERSHIP

  By:   CapitalSouth Partners, LLC, General Partner   By:  

/s/ Joseph B. Alala

    Joseph B. Alala, President and Manager  

CAPITALSOUTH PARTNERS FUND II

LIMITED PARTNERSHIP

  By:   CapitalSouth Partners F-II, LLC, General Partner   By:  

/s/ Joseph B. Alala

    Joseph B. Alala, President and Manager

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

HARBERT MEZZANINE PARTNERS II SBIC, LP By:   HMP II SBIC GP, LLC Its:   General
Partner   By:   Harbert Mezzanine Partners II GP, LLC   Its:   Manager       By:
  Harbert Mezzanine Manager II, Inc.     Its:   Sole Manager     By:  

/s/ J. Pryor Smart

    Name:   J. Pryor Smart     Title:   Director of Investments

[Remainder of Page Intentionally Left Blank; Signatures Continue on Following
Page]



--------------------------------------------------------------------------------

GUARANTORS:   BANKS.COM, INC.   By:  

/s/ Daniel M. O’Donnell

  Name:   Daniel M. O’Donnell   Title:   President   WALNUT VENTURES, INC.   By:
 

/s/ Daniel M. O’Donnell

  Name:   Daniel M. O’Donnell   Title:   President   INTERSEARCH CORPORATE
SERVICES, INC.   By:  

/s/ Kimberly L. O’Donnell

  Name:   Kimberly L. O’Donnell   Title:   President   LA JOLLA INTERNET
PROPERTIES, INC.   By:  

/s/ Mark Schwerin

  Name:   Mark Schwerin   Title:   President   INTERNET REVENUE SERVICES, INC.  
By:  

/s/ Daniel M. O’Donnell

  Name:   Daniel M. O’Donnell   Title:   President   OVERSEAS INTERNET
PROPERTIES, INC.   By:  

/s/ Kimberly L. O’Donnell

  Name:   Kimberly L. O’Donnell   Title:   President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

DOTTED VENTURES, INC. By:  

/s/ Daniel M. O’Donnell

Name:   Daniel M. O’Donnell Title:   President



--------------------------------------------------------------------------------

Schedule 1

List of Subsidiaries of the Company



--------------------------------------------------------------------------------

LIST OF SUBSIDIARIES

Banks.com, Inc. has seven wholly-owned subsidiaries.

Banks.com, Inc. holds all of the issued and outstanding equity securities of
InterSearch Corporate Services, Inc., a Nevada corporation.

InterSearch Corporate Services, Inc. holds all of the issued and outstanding
equity securities of MyStockFund Securities, Inc.

Banks.com, Inc. holds all of the issued and outstanding equity securities of
Walnut Ventures, Inc., a Nevada corporation.

Banks.com, Inc. holds all of the issued and outstanding equity securities of La
Jolla Internet Properties, Inc., a Nevada corporation.

Banks.com, Inc. holds all of the issued and outstanding equity securities of
Internet Revenue Services, Inc., a Nevada corporation.

Banks.com, Inc. holds all of the issued and outstanding equity securities of
Overseas Internet Properties, Inc., a Nevada corporation.

Banks.com, Inc. holds all of the issued and outstanding equity securities of
Dotted Ventures, Inc., a Nevada corporation.